Appeals by George W. Cornell, as ancillary executor of the estate of John Curry, and by Ellen Waters, from an order of the Surrogate’s Court, Kings County, construing the will of Mary Curry, deceased, and from so much of another order of said court as determines the rights and interests of Ellen Waters and Margaret Powers in the residuary estate of said decedent. Orders, insofar as appealed from, unanimously affirmed, with one bill of costs to all parties filing separate briefs, payable out of the estate. No opinion. Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [191 Mise. 370.]